DETAILED ACTION
Remarks
Applicant presents a communication dated 25 May 2021 responsive to the 25 February 2021 non-final rejection (the “Previous Action).
With the communication, Applicant amends claims 1, 8 and 15-20. 
Claims 1, 3-8 and 10-20 remain pending in this application and have been fully considered by the examiner. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the Response to Arguments section (“Response to Arguments”) below. Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
35 U.S.C. § 112
Claims 15-20 were rejected under both § 112(a) and (b) for failing to provide sufficient corresponding structure in the specification for the means-plus-function limitations of these claims.
Applicant argues that the Office action has not provided sufficient reasons why the claims lack sufficient written description. (Remarks, p. 12 par. 2).
Examiner respectfully disagrees. M.P.E.P. § 2163.03(V)(I) states as follows:
 …If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir.  Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)…

(Emphasis added). Thus, in the examiner’s view, failure to disclose sufficient corresponding structure is sufficient rationale for rejecting the claims under 35 U.S.C. § 112(a).
	Applicant also appears to argue that there is sufficient corresponding structure in the specification for the various means-plus-function limitations of the claims because the specification generally discloses software, a general purposes processor, and flow charts in figures 8-9. (Remarks, p. 12 par. 3 – p. 13 first full par.).
	Examiner respectfully disagrees. As set forth in the herein and in the Previous Action, sufficient corresponding structure for computer-implemented limitations must include an algorithm for performing the claimed functions. The flow charts cited by Applicant are insufficient because they are not flow charts showing how the computer performs the various claimed functions (e.g., generating the second control data, generating the update data, etc.). They are merely flow charts that include the claimed functions as constituent steps.
	These arguments are therefore unpersuasive.
	Examiner suggests overcoming the § 112 rejections by amending the claims such that the limitations no longer invoke § 112(f), for example by clarifying that the various generic components claim (e.g., interface, server, etc) each comprise hardware and/or software. See for example, claim 1.

35 U.S.C. § 103
Applicant argues with respect to claim 1 that Erdbrink does not teach a server apparatus configured to “generate second control data based on an output of the second software installed on the server apparatus, generate update data of the first software based on the control 
Applicant reasons that Erdbrink receives reference signals relating to a desired state of the system and generates control signals to drive the system towards the desired state instead of updating the software that generates the control signals. (Remarks, p. 15 par. 2).
Examiner respectfully disagrees with Applicant’s characterization of Erdbrink.
As set forth in the Office action, Erdbrink’s system compares simulated control inputs with actual control inputs, such as by comparing a predicted control signal generated by computational module is compared with an actual control signal. (See Erdbrink at p. 16, p. 18 ll. 5-21). When a difference between those signals is determined, an anomaly is detected. (See Erdbrink at p. 7 ll. 27-32). And in response to detecting an anomaly, a corrective action may be provided, which can include replacing a controller by replacing a second of code used to control the system. (See Erdbrink at p. 8 ll. 18-20 and p. 8 l. 28 – p. 9 l. 4).
In the examiner’s view, these features teach all of the above features, except the second software (i.e., computational module 150 of Erdbrink) installed on the server apparatus and the first control data (i.e., the actual control signal of Erdbrink) received from a vehicle. However Della Penna and Gross, cited in combination with Erdbrink, do teach those features and it would have been obvious to combine teachings of the references as set forth herein and in the Previous Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The “interface configured to receive…” and “transmit the update data…” in claim 15;
The “the software update server is configured to...input the environmental information or operation information….” in claim 15;
The “the software update server is configured to... generate second control data…” in claim 15;
The “the software update server is configured to…to compare the first control data...” in claim 15;
The “the software update server is configured to…determine an error...” in claim 15;
The “the software update server is configured to…generate update data...” in claim 15;
The “the software update server is configured to…determine…and determine...” in claim 16;
The “the software update server is configured to…determine whether the output…is within a predetermine range…and determine that the first software has an error…” in claim 17;
The “the software update server is configured to…determine a predict an operations…” in claim 18;
The “the software update server is configured to…update the second software…” in claim 19;
The “the software update server is configured to…generate update data…and transmit the update data…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections are withdrawn in view of Applicant’s amendments unless maintained herein below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Failure to Disclose Corresponding Structure for Means Plus Function limitations
As to claim 1, the “interface configured to receive environmental information or operation information of a vehicle… limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function. Note that for computer-implemented means-plus-function limitations, the corresponding structures include an algorithm for performing the claimed function. See M.P.E.P. § 2181(II)(B). And the specification here provides no such algorithm. It merely repeats the claimed function without any explanation as to how it is performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Further as to claim 15, the:
“the software update server is configured to…generate second control data based on the output of the second software”;
“the software update server is configured to…compare the first control data…”; 
“the software update server is configured to…generate update data…”; and
“interface…configured to transmit the update data…to the vehicle”
 limitations also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions. It merely repeats the functions claimed 
As to claims 16-20, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Further as to claims 16-20, the:
 “the software update server is configured to… determine…and determine...” in claim 16;
 “the software update server is configured to…determine whether the output…is within a predetermine range…and determine that the first software has an error…” in claim 17;
 “the software update server is configured to…predict an operations…” in claim 18;
 “the software update server is configured to…update the second software…” in claim 19; and
 “the software update server is configured to…generate update data…and transmit the update data…” in claim 20
all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above as well. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions. It merely repeats the functions claimed without any explanation as to how they are performed. The claims are accordingly indefinite.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Other Indefiniteness
	As to claim 15, the claim refers to “the second control data included in the environment information and operation information from the second software” at p. 8 ll. 5-8. There is insufficient antecedent basis for these limitations in claim and it is unclear to which previously recited element the claim is referring. The claim refers to environment information or operation information “input” to the second software, and that the second control data is generated based on and output of that second software. It does not disclose second control data being included in the input to the second software. Furthermore, the previously recited environment information or 
For the purposes of examination “the second control data included in the environment information and operation information from the second software” will be interpreted as referring to the second control data that is generated based on the previously recited environment information or operation information.
As to claims 16-20, the claims are dependent on claim 15 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 15-20, the claims invoke 35 U.S.C. § 112(f) but lack sufficient corresponding structure in the specification. Such claims also lack written description. See M.P.E.P. § 2163.03(VI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna (US 2019/0220011) (art of record – hereinafter Della Penna) in view of Gross et al. (US 2008/0271025) (art of record – hereinafter Gross) in view of Erdbrink et al. (WO 2019/162648) (art of record – hereinafter Erdbrink).

As to claim 1, Della Penna discloses a software update system comprising: 
a server apparatus (e.g., Della Penna, Figs. 1, 5, 6,  items 109, 509, 609 and associated texts [each of the these reference characters construes as referring to the same element in Della Penna]) comprising:  
one or more processors; (e.g., Della Penna, Fig. 8, item 804 and associated text)
a communication interface connected to the one or more processor, (e.g., Della Penna, Fig. 8, item 813 and associated text)
wherein the communication interface is configured to communicate with a vehicle on which a first software is installed; (e.g., Della Penna, Fig. 1 and associated text, par. [0023] discloses autonomy controller 150 [on a vehicle, see figure] may be configured to transmit event data 138 via networks 130 to event –adaptive computing platform 109 [i.e., through an a communication interface]; par. [0024] discloses logic or software of autonomy controller 150) 
wherein the server apparatus is configured to: 
receive environmental information or operation information of the vehicle from the vehicle, (e.g., Della Penna, Fig. 1 and associated text, par. [0023] discloses autonomy controller 150 [on a vehicle, see figure] may be configured to transmit event data 138 via networks 130 to event–adaptive computing platform 109 [server]; par. [0077] discloses event data may be captured at an event recording device in an autonomous vehicle; par. [0019] discloses other examples of captured data may include sensor data)
receive first control data generated by the first software from the vehicle, (e.g., Della Penna, par. [0029] discloses to transmit event data to event-adaptive computing platform 109 [server apparatus]; par. [0063] discloses event data may represent control signals; par. [0018] discloses another example of captured data includes computed vehicular drive parameters; par. [0028] discloses signals generated by autonomy controller 150 [first software]; par. [0055] discloses autonomy controller may compute vehicular drive parameters; par. [0057] discloses control signals “(e.g., applied vehicular drive parameters)”; par. [0049] discloses logic implemented in autonomy controller 250 may include executable instructions)
		transmit the update data of the first software to the vehicle (e.g., Della Penna, par. [0082] discloses a subset of executable instructions may be generated for transmission or download via a network to update executable instructions in an autonomy controller at the autonomous vehicle. The subset may be transmitted to the autonomous vehicle)
wherein the environmental information or the operation information is sensed by sensors electrically connected to an electronic control unit (ECU) of the vehicle, (e.g., Della  and
wherein the ECU is configured to process the environmental information or the operation information received from the vehicle and generate the first control data for controlling an actuator (e.g., Della Penna, par. [0029] discloses autonomy controller 150 might detect via sensor platform 121 that a vehicle obstructs the new path of travel. Therefore, autonomy controller 150 may generate computer vehicular drive parameters that would cause vehicle 122 to travel straight along lane 111; Fig. 2 and associated text, par. [0048] discloses computed vehicle drive parameters for execution by vehicle control unit 223, which, in turn, may generate low-level commands or control signals for application to actuators to cause changes in steering angles, velocity, etc.).
Della Penna does not explicitly disclose: a storage configured to store a second software that is the same as the first software, to input the environmental information or operation information of the vehicle to the second software; generate second control data based on an output of the second software installed on the server apparatus; generate update data of the first software based on the second control data; compare the first control data received from the vehicle with the second control data generated from the second software, and determine an error of the first software when the first control data is different from the second control data.
However, in an analogous art, Gross discloses to:
a storage configured to store a second software that is the same as the first software, (e.g., Gross, par. [0019] discloses creating a virtual application environment that is identical to the environment on a particular target system; par. [0022] discloses although running on separate hardware, the virtual application environment will be practically indistinguishable 
the second software stored on the server apparatus (e.g., Gross, par. [0051] discloses an assurance system may function on a single computer. In this embodiment, the system creates a virtual application environment in a separate storage environment on the same computer; par. [0180] discloses an assurance system on a server)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Della Penna, which discloses a server receiving information of first software in vehicle, by incorporating a storage configured to store second software that is the same as the first software, as taught by Gross, as Gross would provide the advantage of a means of accurately emulating execution of the first software. (See Gross, pars. [0022], [0029]).
	Further, in an analogous art, Erdbrink discloses the apparatus configured to:
input the environmental information or operation information of the vehicle to the second software (e.g., Erdbrink, p. 18 ll. 5-21 discloses the sensor signals are input into the computational module 150 [second software]; p. 10 line 23 discloses the control system comprises an aircraft control system; p. 3 ll. 3-7 discloses where the existing controller is implemented in software or partially in software, some or a part of the diagnostic apparatus may be embodied in the form of software; par. 14 ll. 13-15 discloses software code, when executed on a data processing apparatus, to perform any of the methods as set out above)
generate second control data based on an output of the second software (e.g., Erdbrink, p. 18 ll. 5-21 discloses the sensor signals are input into the 
generate update data of the first software based on the second control data, (e.g., Erdbrink, p. 7 ll. 27-32 discloses to detect a possible anomaly based on determining that at least one difference between an expected control signal [second control data] and a corresponding received control signal is above a threshold distance; p. 8 ll. 18-20, p.  8 line 28 – p. 9 line 4 discloses to provide one or more corrective actions in response to detection of an anomaly. Providing corrective actions may include one or more of replacing the controller [first software or comprising first software]. In software applications, replacing the controller may be replacing a section of code used to control the system. Providing the corrective actions may involve sending a command message, e.g., to the controller)
compare the first control data received with the second control data generated from the second software; (e.g., Erdbrink, p. 17 ll. 25-30 discloses a controller unit 110 to compute new control signals u(t) [first control data]; p. 18 ll. 5-21 discloses the sensor signals are input into the computational module 150, which uses them to make a predicted control signal. The predicted control signal [second control data] is compared to the actual control signal, u(t) [first control data]; p. 10 line 23 discloses the control system comprises an aircraft control system [i.e., the control signals u(t) from unit 110 are from a vehicle]) and
determine an error of the first software based on a result of the comparison when the first control data is different from the second control data (e.g., Erdbrink, p. 7 ll. 27-32 discloses to detect a possible anomaly based on determining that at least one difference between an expected control signal and a corresponding received control signal is above a threshold distance; col. 18 ll. 10-20 discloses this could be an indication of anomalous 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the server of Della Penna/Gross, which receives from a vehicle environmental or operational information and control data of first software in the vehicle and stores second software identical to first software, by incorporating inputting the control data into the second software, generating second control data based on output of the second software, comparing control signals of the first and second software, determining an error of the first software based on a result of the comparison, and generating update data based on the second control data, as taught by Erdbrink, as Erdbrink would provide the advantage of a means of correcting anomalies of the first software. (See Erdbrink, p. 8 ll. 18-20).

As to claim 4, Della Penna/Gross/Erdbrink discloses the software update system of claim 1 (see rejection of claim 1 above), Della Penna further discloses the server apparatus (see rejection of claim 1 above) but does not explicitly disclose wherein the server apparatus is further configured to: determine whether the output of the second software according to the input of the environmental information or operation information of the vehicle is within a predetermined normal range, and determine that the first software has an error when the output of the second software is out of the normal range.
However, in an analogous art Erdbrink discloses:
wherein the apparatus is further configured to:
 determine whether the output of the second software according to the input of the environmental information or operation information of the vehicle is within a predetermined normal range, (e.g., Erdbrink, p. 10 line 23 discloses the control system comprises an aircraft control system; col. 18 ll. 5-9 discloses the sensor signals [environmental information or operation information] are input into the computational module 150, which uses them to make a predicted control signal. The predicted control signal is compared to the actual control signal, u(t); p. 7 ll. 27-32 discloses to detect a possible anomaly based on determining that at least one difference between an expected control signal and a corresponding received control signal is above a threshold distance; col. 18 ll. 10-20 discloses this could be an indication of anomalous behavior of either the controller unit 110 or actuator. Additionally or alternatively, this may indicate that the controller has started to operate outside its normal range of conditions) and 
determine that the first software has an error when the output of the second software is out of the normal range (e.g., Erdbrink, p. 7 ll. 27-32 discloses to detect a possible anomaly [error] based on determining that at least one difference between an expected control signal and a corresponding received control signal is above a threshold distance; col. 18 ll. 10-20 discloses this could be an indication of anomalous [erroneous] behavior of either the controller unit 110 or actuator. Additionally or alternatively, this may indicate that the controller has started to operate outside its normal range of conditions [i.e., erroneously]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the server of Della Penna/Gross, which stores second software identical to first software, by incorporating determining the an error of the software when control signals generated by the second software based on the environmental or operation information of 

As to claim 6, Della Penna/Gross/Erdbrink discloses the software update system of claim 1 (see rejection of claim 1 above), Della Penna further discloses further discloses the server apparatus (see rejection of claim 1 above) but does not explicitly disclose wherein the server apparatus is further configured to update the second software based on the update data of the first software.
However, in an analogous art, Gross discloses:
wherein the apparatus is further configured to update the second software based on the update data of the first software (e.g., Gross, par. [0034] discloses we define a patch to be a change to an applications code to eliminate an application flaw that is the cause of a failure. The user may run the patch [update data of the first software] on the virtual application environment [update the second software, note that the second software is the software in the virtual application environment that caused the error] to ensure that it will not have any adverse effect. The user may then run tests on the virtual application environment to ensure that the patch remedies the error).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server apparatus Della Penna to include updating the second software based on the update data of the first software, as taught by Gross, as Gross would provide the advantage of a means of ensuring the update data will not have any adverse effects and will remedy the error. (See Gross, par. [0034]). 

As to claim 8, it is a software update method having substantially the same limitations as claim 1. Those limitations are taught or obvious for substantially the same reasons. 

As to claim 11, it is a method claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

	As to claim 13, it is a method claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, Della Penna discloses a software update server comprising: 
an interface configured to receive environmental information or operation information of a vehicle in which a first software is installed from the vehicle; (e.g., Della Penna, Fig. 1 and associated text, par. [0023] discloses autonomy controller 150 [on a vehicle, see figure] may be configured to transmit event data 138 via networks 130 to event–adaptive computing platform 109 [server, necessarily interfaced to the network])
where the environmental information or the operation information is sensed by a sensor electrically connected to an electronic control unit (ECU) of the vehicle, (e.g., Della Penna, par. [0043] discloses autonomy controller 250 may be configured to receive sensor data; par. [0026] discloses sensors in sensor platform 121) and
wherein the ECU is configured to process the environmental information or the operation information received from the vehicle and generate first control data for controlling an actuator, (e.g., Della Penna, par. [0050] discloses one or more components of 
wherein the interface configured to receive the first control data generated by the first software from the vehicle; (e.g., Della Penna, par. [0077] discloses at 702, event data may be received from via a network [i.e., through an interface, see above] from an autonomous vehicle; par. [0029] discloses to transmit event data to event-adaptive computing platform 109 [server apparatus]; par. [0063] discloses event data may represent control signals; par. [0018] discloses another example of captured data includes computed vehicular drive parameters; par. [0028] discloses signals generated by autonomy controller 150 [first software]; par. [0055] discloses autonomy controller may compute vehicular drive parameters; par. [0057] discloses control signals “(e.g., applied vehicular drive parameters)”; par. [0049] discloses logic implemented in autonomy controller 250 may include executable instructions)
wherein the interface is configured to transmit the update data of the first software to the vehicle (e.g., Della Penna,  par. [0082] discloses a subset of executable instructions may be generated for transmission or download via a network [i.e., through an interface] to update executable instructions in an autonomy controller at the autonomous vehicle. The subset may be transmitted to the autonomous vehicle).

However, in an analogous art, Gross discloses:
a database in which a second software that is the same as the first software is stored; (e.g., Gross, par. [0019] discloses creating a virtual application environment that is identical to the environment on a particular target system; par. [0022] discloses although running on separate hardware, the virtual application environment will be practically indistinguishable from the target system or systems. The assurance system will have access to all of the applications and data stored on the target system because the entire memory and configuration of the target system is copied; par. [0088] disclose copying a software application from the first computer system environment to a location in the virtual computer system environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server apparatus of Della Penna, which discloses a first software of a vehicle, by incorporating a database configured to store second software that is the same as the first software, as taught by Gross, as Gross would provide the advantage of a means of accurately emulating execution of the first software. (See Gross, pars. [0022], [0029]).

to input the environmental information or operation information of the vehicle to the second software (e.g., Erdbrink, p. 16 discloses a computational method for anomaly detection and diagnostic monitoring is disclosed. The method may work by comparison of simulated control inputs with actual control inputs; p. 18 ll. 5-21 discloses the sensor signals are input into the computational module 150; p. 10 line 23 discloses the control system comprises an aircraft control system) 
to generate second control data based on an output of the second software, (e.g., Erdbrink, p. 18 ll. 5-21 discloses the sensor signals are input into the computational module 150, which uses them to make a predicted control signal; col. 9 l. 10 discloses to predict an expected control signal)
to compare the first control data with the second control data generated from the second software, (e.g., Erdbrink, p. 17 ll. 25-30 discloses a controller unit to compute new control signals u(t); p. 18 ll. 5-21 discloses the sensor signals are input into the computational module 150, which uses them to make a predicted control signal. The predicted control signal is compared to the actual control signal, u(t))
determine an error of the first software when the first control data is different from the second control data included in the environment information and operation from the second software (See the § 112 rejection of this claim above and e.g., Erdbrink, p. 7 ll. 27-32 discloses to detect a possible anomaly based on determining that at least one difference between an expected control signal [i.e., the control signal output in response to the sensor signals above] and a corresponding received control signal is above a threshold distance; col. 18 ll. 10-20 discloses this could be an indication of anomalous behavior of either the controller unit 110 or 
to generate update data of the first software based on occurrence of an error of the first software (e.g., Erdbrink, p. 7 ll. 27-32 discloses to detect a possible anomaly based on determining that at least one difference between an expected control signal and a corresponding received control signal is above a threshold distance; p. 8 ll. 18-20, p.  8 line 28 – p. 9 line 4 discloses to provide one or more corrective actions in response to detection of an anomaly. Providing corrective actions may include one or more of replacing the controller. In software applications, replacing the controller may be replacing a section of code used to control the system. Providing the corrective actions may involve sending a command message, e.g., to the controller).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the server of Della Penna/Gross, which receives from a vehicle environmental or operational information and control data generated by first software in the vehicle and stores second software identical to first software, by incorporating inputting the control data into the second software, generating second control data based on output of the second software and an updater generating update data based on the second control data, as taught by Erdbrink, as Erdbrink would provide the advantage of a means of correcting anomalies of the first software. (See Erdbrink, p. 8 ll. 18-20).

As to claim 17, the claim recites substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 19, the claim recites substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

Claims 3, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna (US 2019/0220011) in view of Gross (US 2008/0271025) in view of Erdbrink (WO 2019/162648) in further view of Fox (US 2019/0031203) (art of record – hereinafter Fox).

As to claim 3, Della Penna/Gross/Erdbrink discloses the software update system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the server apparatus is configured to: determine whether the environmental information or operation information of the vehicle is within a predetermined normal range, and determine that the first software has an error when the environmental or operation information of the vehicle is out of the normal range.
However, in an analogous art, Fox discloses:
wherein the server apparatus is further configured to:
determine whether the environmental information or operation information of the vehicle is within a predetermined normal range, (e.g.,  Fox, par. [0093] discloses the orchestrator may be implemented remotely (e.g., via server 102); par. [0090] discloses orchestrator 114 may monitor functionalities in an ECU and develop a model or map of observed functioning. When a deviation from this model is detected [a determination on the validity], an anomaly [error] may be declared; par. [0091] discloses ECUs throughout a vehicle may report data regarding their operations and functionality to orchestrator 114. The orchestrator 114 may perform algorithms on the received data to detect software anomalies, errors and faults [note that anomalies, errors and faults in Fox are all interpreted as errors]; par. [0096] discloses the and 
determine that the first software has an error when the environmental or operation information of the vehicle is out of the normal range  (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify Della Penna/Gross/Erdbrink, which discloses receiving environmental or operation information from a vehicle, by incorporating determining that the software has an error when that information deviates from its normal range, as taught by Fox, as Fox would provide the advantage of a means of fixing such deviations. (See Fox, pars. [0003-0004]).

As to claim 7, Della Penna/Gross/Erdbrink discloses the software update system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the server apparatus is configured to communicate with another vehicle in which third software is installed, wherein the server apparatus is configured to generate update data of the third software based on the environmental information or operation information of the vehicle and transmit the update data of the third software to the other vehicle. 
However, in analogous art, Fox discloses:
wherein the server apparatus is configured to communicate with another vehicle in which third software is installed (see immediately below) 
wherein the server apparatus is configured to generate update data of the third software based on the environmental information or operation information of the vehicle and transmit the update data of the third software to the other vehicle (e.g., Fox, par. [0098] disclose server 102 may receive ECU activity data [environmental information or operation information] from one or more reporting vehicles; par. [0099] discloses server 102 may determine, based on the ECU activity data, software vulnerabilities affecting vehicles 104-a, 104-b and 104-c; par. [0101] discloses server 102 may determine a second set of vehicles affected by the vulnerabilities identified above. The second set of vehicles are not part of the group that initially reported ECU activity data but may nevertheless contain ECUs that should be updated. Server 102 may identify such vehicles based on records of the deployed ECU version numbers “(e.g., server 102 may ask all vehicles 104 to report their ECU software version numbers, 3Diff versions, or other identifiers)” [the software version in any of these other vehicles being third software]. Server 102 may be configured to send delta files to all vehicles [update data] that are using ECUs that should be updated; par. [0065] discloses a delta file 206 that may include data representing changes made to the binary or source code 210 of ECU 112).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify Della Penna/Gross/Erdbrink, which discloses generating update data of a first vehicle, by incorporating generating update data of third software of another vehicle in which third software is installed and transmitting the update data to the other vehicle, as taught by Fox, as Fox would provide the advantage of a means of addressing vulnerabilities in the software of the other vehicle. (See Fox, par. 0101]).

As to claim 14, it is a method claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons

As to claim 20, Della Penna/Gross/Erdbrink discloses the software update server of claim 15 (see rejection of claim 15) but does not explicitly disclose wherein the software update server is configured to generated update data of a third software installed in another vehicle based on occurrence of the error of the first software and transmit the update data of the third software to the other vehicle.
However, in an analogous art, Fox discloses:
wherein the software update server is configured to generated update data of a third software installed in another vehicle based on occurrence of the error of the first software and transmit the update data of the third software to the other vehicle (e.g., Fox, par. [0098] disclose server 102 may receive ECU activity data [environmental information or operation information] from one or more reporting vehicles; par. [0099] discloses server 102 may determine, based on the ECU activity data, software vulnerabilities [errors] affecting vehicles 104-a, 104-b and 104-c; par. [0101] discloses server 102 may determine a second set of vehicles affected by the vulnerabilities identified above. The second set of vehicles are not part of the group that initially reported ECU activity data but may nevertheless contain ECUs that should be updated. Server 102 may identify such vehicles based on records of the deployed ECU version numbers “(e.g., server 102 may ask all vehicles 104 to report their ECU software version numbers, 3Diff versions, or other identifiers)” [the software version in any of these other vehicles being third software]. Server 102 may be configured to send delta files to all vehicles [update data] that are using ECUs that should be updated; par. [0065] discloses a delta file 206 that may include data representing changes made to the binary or source code 210 of ECU 112).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify Della Penna/Gross/Erdbrink, which discloses receiving .

Claim 5, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna (US 2019/0220011) in view of Gross (US 2008/0271025) in view of Erdbrink (WO 2019/162648) in further view of Konrardy et al. (US 10,802,477) (art of record – hereinafter Konrardy).

As to claim 5, Della Penna/Gross/Erdbrink discloses the software update system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the server apparatus is further configured to predict an operation of the vehicle based on the output of the second software.
However, in analogous art, Konrardy discloses 
wherein the server apparatus is further configured to predict an operation of the vehicle based on the output of the second software (e.g., Konrardy, Fig. 10 and associated text, col. 69 ll. 42-50 discloses server 140 may access computer-readable instructions. Such instructions may comprise software routines that may be implemented within an autonomous environment operating system, such as one running on an on-board computer of an autonomous vehicle; col. 71 ll. 59-64 discloses the software routines may be executed within the emulator [routines within the emulator being second software] to process the simulated input data in a 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Della Penna/Gross/Erdbrink, in which a server apparatus generates output of second software, by incorporating predicting output of the vehicle based on the second software, as taught by Konrardy, as Konrardy would provide the advantage of a means of simulating control of vehicle features by the second software. (See Konrardy, col. 72 ll. 1-7).

As to claim 10, Della Penna/Gross/Erdbrink discloses the software update of claim 9 (see rejection of claim 9 above), but does not explicitly disclose wherein the determining of the error of the first software includes: determining whether the environmental information or operation information of the vehicle is within a predetermined normal range; and determining that the sensor provided in the vehicle or the first software has an error when the environmental information or operation information of the vehicle is out of the normal range.
	However, in an analogous art, Konrady discloses:
wherein the determining of the error of the first software includes:
determining whether the environmental information or operation information of the vehicle is within a predetermined normal range; (e.g., Konrady, Figure 7 and associated text, col. 52 ll. 44-50 discloses the on-board computer 114 and/or smart home controller may compare the set of signals obtained from the selected sensor against the determined range of signals and
determining that the sensor provided in the vehicle or the first software has an error when the environmental information or operation information of the vehicle is out of the normal range (e.g., Konrady, col. 52 ll. 50-55 disclose she sensor may be determined to be malfunctioning when the signals are outside the range; col. 54 ll. 40-45 discloses the malfunction may be caused by the sensor having outdated or corrupted software)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Della Penna/Gross/Erdbrink, which discloses a server gathering information from a vehicle and determining errors with vehicle software, by incorporating comparing the information with a normal range to determine whether a vehicle sensor has an error, as taught by Konrady, as Konrady would provide the advantage of a means of addressing sensor malfunctions. (See Konrady, col. 54 ll. 50-60).

As to claim 12, Della Penna/Gross/Erdbrink discloses the software update method of claim 8 (see rejection of claim 8 above) and further discloses but does not explicitly disclose wherein in the determining if the error of the first software includes predicting an operation of the vehicle based on the output of the second software.
However, in an analogous art, Konrardy discloses:
wherein the determining of the error of the first software includes: 
predicting an operation of the vehicle based on the output of the second software (e.g., Konrardy, Fig. 10 and associated text, col. 69 ll. 42-50 discloses server 140 may access computer-readable instructions. Such instructions may comprise software routines that may be 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the determining of errors with first software taught by Della Penna/Gross/Erdbrink, by incorporating predicting output of the vehicle based on the second software during the testing, as taught by Konrardy, as Konrardy would provide the advantage of a means of determining other failures of the first software. (See Konrardy, col. 72 ll. 53-57)

As to claim 16, Della Penna/Gross/Erdbrink discloses the software update server of claim 15 (see rejection of claim 15 above) and further discloses the software update server (see rejection of claim 15 above) but does not explicitly disclose wherein software update server is configured to: determine whether the environmental information or operation information of the vehicle is within a predetermined normal range; and determine that the sensor provided in the 
However, in an analogous art, Konrady discloses to:
determine whether the environmental information or operation information of the vehicle is within a predetermined normal range; (e.g., Konrady, Figure 7 and associated text, col. 52 ll. 44-50 discloses the on-board computer 114 may compare the set of signals obtained from the selected sensor against the determined range of signals associated with proper functioning of the sensor; col. 49 line 67 discloses sensors of an autonomous vehicle)
determine that the sensor provided in the vehicle or the first software has an error when the environmental information or operation information of the vehicle is out of the normal (e.g., Konrady, col. 52 ll. 50-55 disclose she sensor may be determined to be malfunctioning when the signals are outside the range; col. 54 ll. 40-45 discloses the malfunction may be caused by the sensor having outdated or corrupted software)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the software server of Della Penna/Gross/Erdbrink, which gathers information from a vehicle and determining errors with vehicle software, by incorporating comparing the information with a normal range to determine whether a vehicle sensor has an error, as taught by Konrady, as Konrady would provide the advantage of a means of addressing sensor malfunctions. (See Konrady, col. 54 ll. 50-60).

As to claim 18, Della Penna/Gross/Erdbrink discloses the software update server of claim 15 (aee rejection of claim 15 above) and further discloses the software update server (see 
However, in an analogous art, Konrardy discloses:
to predict an operation of the vehicle based on output of the second software (e.g., Konrardy, Fig. 10 and associated text, col. 69 ll. 42-50 discloses server 140 may access computer-readable instructions. Such instructions may comprise software routines that may be implemented within an autonomous environment operating system, such as one running on an on-board computer of an autonomous vehicle; col. 71 ll. 59-64 discloses the software routines may be executed within the emulator [routine within the emulator being second software] to process the simulated input data in a manner similar to operation within an on-board computer 114 of an autonomous vehicle 108; col. 72 ll. 21-23 discloses the one or more software routines may process the received inputs to generate output data; col. 73 ll. 3-7 discloses the server may model movement of a virtual vehicle within a virtual environment based upon the output data).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify to software update server Della Penna/Gross/Erdbrink, which generates output of second software, by incorporating predicting output of the vehicle based on the second software, as taught by Konrardy, as Konrardy would provide the advantage of a means of simulating control of vehicle features by the second software. (See Konrardy, col. 72 ll. 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196